     Case 1:18-cr-00036-JPO Document 325 Filed 03/13/19 Page 1 of 2



                                                              C ou,-1"                (
                                                                                            0
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      -t-- ~ lA \ b l--r
                                                                                  ?>~ 'ib
UNITED STATES OF AMERICA


                     -v-
                                                                18 Cr. 36 (JPO)

DAVID MIDDENDORF and
JEFFREY WADA,
                             Defendants.




                                     VERDICT FORM

                     PLEASE CHECK YOUR ANSWER AS TO EACH

                     The Jury's verdict must be unanimous on each count.



                                  COUNT ONE:
          (Conspiracy to Defraud the Securities and Exchange Commission)

     David Middendorf:             Not Guilty   ✓               Guilty __


     Jeffrey Wada:                 Not Guilty    ✓              Guilty __



                                     COUNT TWO:
                            (Conspiracy to Commit Wire Fraud)

     David Middendorf:             Not Guilty _ __              Guilty . /


     Jeffrey Wada:                 Not Guilty _ __              Guilty     ✓
               Case 1:18-cr-00036-JPO Document 325 Filed 03/13/19 Page 2 of 2




                                         COUNT THREE:
                                        (Wire Fraud - 2015)

              David Middendorf:        Not Guilty _ __             Guilty_____:L__




                                         COUNT FOUR:
                                        (Wire Fraud - 2016)

              David Middendorf:        Not Guilty _ __             Guilty   ✓

              Jeffrey Wada:            Not Guilty _ __             Guilty_L




                                          COUNT FIVE:
                                        (Wire Fraud - 2017)

              David Middendorf:        Not Guilty _ __             Guilty   ✓

              Jeffrey Wada:            Not Guilty _ __             Guilty   ✓



         The foreperson should sign the form and notify the Marshal that you have a verdict.




L
/ --  -/~
   FOREF1Pi>l=En5R~SO~N~~r-


      Date:   .g -//-j °/




                                                  2
